Honorable Homer A. Foerster        Opinion      NO.   M-1284
Executive Director
State Board of Control             Re:       Whether the Board of Control
P. 0. Box 13047, Capitol Station             may expend funds out of its
Austin, Texas 78711                          Item 19 appropriation for
                                             the 1972 year for classified
                                             salaries for repairmen, etc.,
Dear Mr. Foerster:                           and related questions.

          Your request for an opinion reads as follows:

          "The General Appropriations Bill for Fiscal
     Year beginning September 1, 1972, provides on
     Page 111-44, line item 19, an appropriation to
     the Board of Control as follows:

          "'19. For operating expenses of a Central
     Repair Service of dictating equipment owned by
     State agencies in Austin . . . $27,651'

          "The question before me as a result of the
     language used in the appropriation is as follows:

          "(11 Can the Board of Control expend funds
     out of this appropriation for 'classified salaries'
     for repairmen, for 'consumable supplies and
     materials,' for 'current and recurring operating
     expenses,' and for 'capital outlay'?

          "(21 If the above is answered in the affirma-
     tive, is the State Comptroller authorized to issue
     warrants for those operating expenses enumerated in
     paragraph (1) including classified salaries?

          "Reference is made to Paragraph 1, Section 10,
     Article V on Page V-37 of the General Appropriations
     Bill which is quoted as follows:

          "'Section 10. LIMITATIONS ON USE OF OTHER
     EXPENSE FUNDS FOR PAYING SALARIES AND WAGES.
     Funds appropriated in Article I, II, and III of
                                                          .    -




Hon. Homer A. Foerster, page 2      (M-1284)



    this Act, in items designated for consumable
    supplies and materials, current and recurring
    operating expense or capital outlay shall be ex-
    pended only for items set out in the Comptroller's
    Manual of Accounts, Expenditure Classification,
    effective November 1, 1965. as amended, and number
    from 10 to 19 for "consumable supplies'and materials,"
    20 through 28 for "current and recurring operating
    expense," and 60 to 69 for "capital outlay."   It is
    further provided that such terms shall not include
    expenditures for personal services including
    salaries and wages, unless the language of those
    items explicitly authorizes such use.'   (Emphasis added.)

         "Quoted below is a portion of the letter of
    April 7, 1972 (copy attached) prepared and submitted
    by the Executive Director of the Board of Control
    which was directed to the Legislative Budget Board
    and the Governor's Division of Operations Analysis
    wherein the request was made for the appropriation
    authorized in line item 19:

          "'NEW PROGRAM, DICTATING EQUIPMENT REPAIR
            SERVICE

         Request funding, as follows, for FY-73 as a
         separate line item to provide a central repair
         service on dictating equipment owned by State
         agencies located within the Capitol Complex
         area:

         Personal Services

          (Group 12-9733) Instrument and Office Machine
                          Repairman III          (1)          $ 8,352

          (Group 11-9732) Instrument and Office Machine
                          Repairman II           (2)           15,624

         Other Expenses

         Insurance, 3 men - $150 each                             456
         Repair parts                                           1,000
         Tools and test equipment                                 225
         Capital outlay, one (1) motor scooter                  2,000
                                            Grand Total       $27,651'
 .    .




Hon. Homer A. Foerster, page 3         (M-1284)



          "Reference is also made to line items 15, 16,
     and 17 in the Board of Control appropriation where
     'operating expenses' does include all the expenses
     enumerated in paragraph 1 above.

          "It is the opinion of the Board of Control
     that the legislature intended the words 'operating
     expenses' in line item 19 to include 'salaries,'
     'consumable supplies and materials,' 'current and
     recurring operating expenses,' and 'capital outlay.'
     All expenses enumerated are necessary to carry out
     the program authorized."

          Item 7 of the appropriation to the State Board of Control
is for salaries of classified positions.  Item 19 reads as follows:

                                          "For the Year Ending
                                                August 31,
                                                   1973

     "19. For operating expenses of a
          Central Repair Service of
          dictating equipment owned
          by State agencies in Austin             $27,651"

          Item 19 was appropriated
                            _      specifically for the new program
outlined in your request and in the exact amount Duagetea by tne
Board of Control for the program, which budget was apparently ap-
proved by the Legislature in making this item of appropriation.

          The phrase "operating expenses" as used in this overall
context in Item 19 is not to be given the same construction as
"current and recurring operating expenses" in a general item of
appropriation.   Such construction would in effect render meaningless
the appropriation contained in Item 19. It is therefore our opinion
that it was the intent of the Legislature in appropriating Item
19 to make an appropriation for the items of expenditure outlined
in your budget which is set out in your request.

          You are accordingly advised that the operating expenses
of a central repair service of dictating equipment includes all 'he
expenses outlined in your request and such expenses may be paid
from Item 19 of the appropriation to the State Board of Control.




                             -6302~.
Hon. Homer A. Foerster, page 4        (M-1284)



                         SUMMARY

          Item 19 of the appropriation to the State
     Board of Control for operating expenses of a
     central repair service of dictating equipment
     may be used to pay for necessary expenses re-
     lating to such program, including classified
     salaries for repairmen, consumable supplies and
     materials and capital outlay.

                                          truly yours,




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

W. E. Allen, Chairman
J. C. Davis
Jim Broadhurst
Jack Goodman
Houghton Brownlee

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             ._
                              6303_